Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano (US 20170213670).
Regarding claim 1, Okano teaches an information input device comprising: a rotation operation component 3 being annular in shape and configured to allow rotation about a rotation axis 3a extending in a direction perpendicular to a rotation operation plane of the rotation operation component; a tilt operation component 5 configured to tilt in a plurality of directions within a plane orthogonal to the rotation axis of the rotation operation component; a tilt detection unit 4 configured to detect a tilt operation by the tilt operation component; and a rotation detection unit 2 configured to detect the rotation of the rotation operation component, wherein the tilt operation component extends in a rotation axis direction of the rotation operation component, wherein a tilt operation plane of the tilt operation component is coplanar with the rotation operation plane of the rotation operation component, wherein, in a case where the rotation operation component is seen in a direction orthogonal to the rotation axis direction of the rotation operation component, the rotation operation component has a first slope that faces the tilt operation component and that is on an inner periphery side of the rotation operation component and is inclined relative to the rotation axis of the rotation operation component, and wherein, in the case where the rotation operation component is seen in the direction orthogonal to the rotation axis direction of the rotation operation component, a distance of the first slope from the rotation axis of the rotation operation component increases as a distance of the first slope from the rotation detection unit increases (when the knob 5 is tilted, the movable portion of the tilt detection 4 is tilted with the knob, which makes the distance between the first slope and the rotation detection unit to increase, see annotated figure 2 and paragraphs 55-57).


    PNG
    media_image1.png
    626
    769
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maiko (JP2013251160).
Regarding claim 6, Okano does not teach the information input device and a control unit configured to perform control corresponding to operation being input into the information input device (paragraph 89), but does not teach the image capturing device. However, Maiko teaches an image capture device 1 that comprises a similar information input device 20. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the control unit of Okano in the camera of Maiko since these types of control units are known to be used in camera devices.  
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed device wherein, in a case where the rotation detection unit is seen in a direction orthogonal to the rotation axis direction of the rotation operation component, the rotation detection unit is placed further inside in a radial direction of the rotation operation component relative to an external form of the tilt detection unit, wherein the rotation detection unit is placed on the holding component in such a manner that a detection direction of the rotation detection unit is orthogonal to the rotation axis direction of the rotation operation component, and wherein the reflection unit is placed in such a manner that the reflection plane of the reflection unit faces the rotation detection unit.
Regarding claim 3, the prior art fails to teach or show, alone or in combination, the claimed device wherein, in the case where the rotation operation component is seen in the direction orthogonal to the rotation axis direction of the rotation operation component, relative to the rotation axis direction, the end of the second slope that is on the inner side and is close to the tilt operation plane is lower than an end of the first slope that is close to the tilt operation plane, is lower than the tilt operation plane of the tilt operation component, and is higher than an end of the tilt operation component that is close to the rotation detection unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/               Primary Examiner, Art Unit 2833